Citation Nr: 1114007	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-31 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hand tremors, to include as secondary to service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for bilateral foot numbness.

4.  Entitlement to service connection for a low back disability, to include right leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1973 to December 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Board hearing at the RO in March 2006.  In a March 2006 statement, the Veteran withdrew his hearing request.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

This case was previously before the Board in April 2008, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, specifically the October 2007 letter from the Veteran's private physician.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral hip disability, of entitlement to service connection for bilateral foot numbness, and of entitlement to service connection for a low back disability with right leg radiculopathy are addressed in the REMAND following the order section of this decision.  

FINDING OF FACT

Hand tremors have been chronically worsened by the Veteran's service-connected residuals of a TBI.


CONCLUSION OF LAW

Hand tremors are proximately due to or the result of the Veteran's service-connected residuals of a TBI.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006. The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he experiences hand tremors that are a result of his service-connected residuals of a TBI.

A review of the service treatment records (STRs) shows that the Veteran sustained a skull fracture and other injuries when he was in an automobile accident in August 1980.  The Veteran reported that he first really began to notice the hand tremors in 1989.  A review of the private medical records on file shows that the Veteran has been treated by his private physicians for hand tremors since at least June 2003.  

The Board notes that the Veteran is competent to state when he first began to experience hand tremors.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

In August 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first noticed hand tremors in 1989 and thought that they might be a result of his in-service TBI in August 1980.  He reported that the tremors have worsened over time and would become more pronounced when stressed.  Upon physical examination, the examiner reported that there was a very mild positional tremor present.  The examiner diagnosed essential/positional tremor.

The examiner was asked to provide an opinion regarding the etiology of the Veteran's hand tremors.  The examiner reported that the Veteran had an essential tremor, which was the most common type of tremor and that it was not associated with any type of pathology, as it was commonly found in families and thought to have a genetic component.  The examiner reported that the Veteran had been prescribed lithium as part of a treatment regimen for his organic personality and mood disorder resulting from his in-service TBI.  It was the examiners opinion that the lithium likely aggravated the Veteran's essential/positional tremor.

In sum, the Veteran has reported that he did not experience hand tremors prior to his in-service TBI and the VA examiner reported that while the Veteran's hand tremors were familial or genetic in nature, they were aggravated by the lithium he took for treatment of his organic personality and mood disorder resulting from his TBI in active service.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for hand tremors is in order.  


ORDER

Entitlement to service connection for hand tremors is granted.


REMAND

As a preliminary matter, the Board notes that the Veteran submitted a statement in September 2004 that the Board has found to be a timely notice of disagreement with the January 2004 rating decision denying entitlement to service connection for a low back disability.  There is no record that the originating agency has provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Veteran has claimed that he injured his right hip in the automobile accident he was involved in during active service.  The Veteran reported that he struck his right hip on the gear shift at the time of the accident and that it has bothered him ever since.  The Veteran reported that over the years, he overcompensated for pain in his right hip which has now caused pain in his left hip.

A review of the STRs shows that the Veteran was in fact involved in an automobile accident in August 1980.  The Veteran reported that he was in the hospital for several weeks after the accident recovering from injuries, to include a skull fracture.  A review of the record shows that the treatment records from the Veteran's hospital stay following his automobile accident are not of record.  The record shows that VA attempted several times to obtain these records, but they were not located.  However, of record is a September 1980 treatment note indicating that the Veteran had been involved in an automobile accident and that he was being released back to regular duty.  In addition, the Veteran is competent to report that he received extensive treatment following his automobile accident, to include treatment for right hip pain.  

Additionally, as noted above, the Veteran is competent to report when he first experienced hip pain and that it has continued since his active service.  Moreover, the Board finds the Veteran to be credible.

A review of the post-service medical evidence shows that the Veteran has been diagnosed with bilateral hip arthritis by his private physician.

Again, the Board notes that service connection may be granted for disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability under 38 C.F.R. § 3.310(a), Allen, 7 Vet. App. at 448.  

In light of the Veteran's automobile accident in service, the extensive treatment he received following his automobile accident, the Veteran's reports that he has experienced hip pain since his separation from active service, and the post-service medical evidence showing that the Veteran has been diagnosed with bilateral hip arthritis; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hip disability, to include whether the Veteran's left hip disability was caused or chronically worsened by his right hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is evidence of record indicating that the numbness in the Veteran's feet might be a result of his low back disability.  Therefore, the Board finds that the issue of entitlement to service connection for bilateral foot numbness is inextricably intertwined with the issue of entitlement to service connection for a low back disability with right leg radiculopathy.  Therefore, it cannot be adjudicated at this time. 

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to service connection for a low back disability with right leg radiculopathy.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development, to include any necessary VA examination, is completed before the case is returned to the Board.

2. The RO or the AMC should obtain any pertinent VA or private treatment records that are not already of record.  

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hip disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right hip disability as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include his August 1980 automobile accident.  For the purposes of the opinion, the examiner should presume the Veteran is a reliable historian with regard to his reports of hip pain following his automobile accident.  

Based on the examination results and a review of the record, the examiner should also provide an opinion with respect to any currently present left hip disability as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, or that it was caused or chronically worsened by the Veteran's right hip disability.

The supporting rationale for all opinions expressed must be provided.  

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to service connection for a bilateral hip disability and of entitlement to service connection for bilateral foot numbness based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


